   Case:Case 2:18-cv-02071-CFK
        19-2265                 Document 67 Page:
                   Document: 003113254549    Filed 06/06/19
                                                   1         Page 1
                                                        Date Filed:  of 3
                                                                    06/04/2019



                                            OFFICE OF THE CLERK

 PATRICIA S. DODSZUWEIT          UNITED STATES COURT OF APPEALS                     TELEPHONE
                                       21400 UNITED STATES COURTHOUSE              215-597-2995
          CLERK                               601 MARKET STREET
                                          PHILADELPHIA, PA 19106-1790
                                       Website: www.ca3.uscourts.gov

                                               June 4, 2019




John P. Bartley, Esq.
Complete Business Solutions Group
20 N. 3rd Street
Philadelphia, PA 19106

Cynthia A. Clark, Esq.
Bochetto & Lentz
1524 Locust Street
Philadelphia, PA 19102

RE: James Shelton v. Fast Advance Funding LLC
Case Number: 19-2265
District Court Case Number: 2-18-cv-02071

PACER account holders are required to promptly inform the PACER Service
Center of any contact information changes. In order to not delay providing
notice to attorneys or pro se public filers, your information, including address,
phone number and/or email address, may have been updated in the Third
Circuit database. Changes at the local level will not be reflected at PACER.
Public filers are encouraged to review their information on file with PACER and
update if necessary.

To All Parties:

Enclosed is case opening information regarding the above-captioned appeal filed by Fast
Advance Funding LLC, docketed at No.19-2265. All inquiries should be directed to your Case
Manager in writing or by calling the Clerk's Office at 215-597-2995. This Court's rules, forms,
and case information are available on our website at http://www.ca3.uscourts.gov.

On December 1, 2009, the Federal Rules of Appellate and Civil Procedure were amended
modifying deadlines and calculation of time. In particular those motions which will toll the
time for filing a notice of appeal under Fed.R.App.P. 4(a)(4), other than a motion for
attorney's fees under Fed.R.Civ.P. 54, will be considered timely if filed no later than 28
   Case:Case 2:18-cv-02071-CFK
        19-2265                 Document 67 Page:
                   Document: 003113254549    Filed 06/06/19
                                                   2         Page 2
                                                        Date Filed:  of 3
                                                                    06/04/2019



days after the entry of judgment. Should a party file one of the motions listed in
Fed.R.App.P 4(a)(4) after a notice of appeal has been filed, that party must immediately
inform the Clerk of the Court of Appeals in writing of the date and type of motion that was
filed. The case in the court of appeals will not be stayed absent such notification.

Payment of fees is required upon filing a Notice of Appeal from a District Court decision unless
you are exempt by order of the Court. All fees are to be paid to the District Court. The following
fees are currently unpaid:

$5.00 District Court filing fee
$500.00 Court of Appeals docket fee

Both fees must be paid within fourteen (14) days of the date of this letter.

Counsel for Appellant

As counsel for Appellant(s), you must file:
1. Application for Admission (if applicable)
2. Appearance Form
3. Civil Information Statement
4. Disclosure Statement (except governmental entities)
5. Concise Summary of the Case
6. Transcript Purchase Order Form.
These forms must be filed within fourteen (14) days of the date of this letter.

Failure of Appellant(s) to comply with any of these requirements by the deadline will result
in the DISMISSAL of the case without further notice. 3rd Circuit LAR Misc. 107.2.

Counsel for Appellee
As counsel for Appellee(s), you must file:
1. Application for Admission (if applicable)
2. Appearance Form
These forms must be filed within fourteen (14) days of the date of this letter.

Parties who do not intend to participate in the appeal must notify the Court in writing. This
notice must be served on all parties.

Attached is a copy of the full caption in this matter as it is titled in the district court. Please
review the caption carefully and promptly advise this office in writing of any discrepancies.

Very truly yours,
Patricia S. Dodszuweit, Clerk

By: s/ Kirsi
Case Manager
267-299-4947
   Case:Case 2:18-cv-02071-CFK
        19-2265                 Document 67 Page:
                   Document: 003113254549    Filed 06/06/19
                                                   3         Page 3
                                                        Date Filed:  of 3
                                                                    06/04/2019




cc: Clayton S. Morrow, Esq.
    Bryan Reo, Esq.
